In the Supreme Court of Georgia



                                   Decided: April 5, 2021


                S21A0269. BRANDON v. THE STATE.


      PETERSON, Justice.

      Eric Brandon admitted shooting and killing his stepson,

Alexander Koser, and the evidence showed that Koser was shot

several times at close range. Brandon was convicted of malice

murder and other crimes in connection with the killing. 1 On appeal,




      1 The crimes occurred on February 12, 2012. In May 2012, a Fulton
County grand jury indicted Brandon for malice murder, felony murder
predicated on aggravated assault, aggravated assault with a deadly weapon,
and possession of a firearm during the commission of a felony. At a jury trial
in December 2013, Brandon was found guilty on all counts of the indictment;
the jury specified on the verdict form that it found Brandon not guilty of
voluntary manslaughter as a lesser offense of the murder charges. The trial
court sentenced Brandon to life in prison for malice murder and a five-year
consecutive term for the firearms charge; the remaining counts were vacated
by operation of law or merged for sentencing purposes. Brandon timely filed a
motion for new trial, which he later amended through new counsel in August
2016 and November 2019. On January 14, 2020, the trial court denied
Brandon’s motion for new trial. Brandon timely filed a notice of appeal, and
his case was docketed to this Court’s term beginning in December 2020 and
submitted for a decision on the briefs.
Brandon argues only that the trial court erred in prohibiting him

from asking the jury venire whether anyone believed that a person

who had been arrested must be guilty of a criminal offense. But

Brandon did not object to the trial court’s sua sponte ruling that he

now seeks to appeal, which forecloses his claim.

     For more than 150 years, we have held that defendants must

lodge contemporaneous objections to a trial court’s ruling in order to

preserve a claim of error for ordinary appellate review. See, e.g.,

Goodtitle v. Roe, 20 Ga. 135, 140 (1856); Burtine v. State, 18 Ga. 534,

537 (1855). Brandon acknowledges this long-standing precedent,

which has been applied to claims of error stemming from a trial

court’s sua sponte limitation of voir dire questions. See, e.g., Hurt v.

State, 298 Ga. 51, 59 (4) (779 SE2d 313) (2015). Brandon argues that

we should overrule or relax that precedent, relying on provisions of

the current Evidence Code and Federal Rules of Criminal Procedure.

But none of the cited provisions apply to voir dire questions, and we

decline to reconsider our precedent. And although certain

unpreserved claims of error may be reviewed for plain error,

                                   2
Brandon’s claim is not one of those that is subject to such review.

See Keller v. State, 308 Ga. 492, 497 (2) (a) (842 SE2d 22) (2020)

(outlining four circumstances in which plain error review is allowed

and explaining that this Court will not expand such review to other

circumstances absent direction from the General Assembly).

Because Brandon’s single claim of error has not been preserved, we

affirm.

     Judgment affirmed. All the Justices concur.




                                 3